[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 148 
The boiler of the defendant's locomotive "Sacramento" exploded while in the repair shop of the company, at East Albany, on the 6th of August, 1879, killing Francis Murphy, the plaintiff's intestate, and one Smith, who were engaged at the time, by the direction of the master-mechanic of the shop, in setting the safety-valve, so as to allow a pressure, in the boiler, of one hundred and thirty-three pounds to the square inch, which was the highest limit of steam permitted in the use of locomotives on the road. The locomotive *Page 150 
was taken to the shop for repairs about two weeks before the explosion, having been reported by the engineer as pounding in the driving-boxes, leaking, etc. It was the rule of the shop, known to all the employes, that when an engine came into the shop for repairs, all defects reported should be repaired and an examination made to see if any other defects could be discovered, and if there were any of a slight nature, they should be repaired first, and reported afterward; but if of a serious nature, they were to be reported first and repaired afterward. In the ordinary course, a locomotive sent to the shop for repairs was first put into the hands of the boiler-makers for the examination and repair of the boiler, then into the hands of the machinists, and finally into the hands of mechanics to set the safety-valve, which was the last thing to be done before the locomotive was sent on to the road. This last work was usually committed to the intestate and Smith, who were mechanics and had for several years been employed in the repair shop, and who, when the particular work of setting the safety-valve of a locomotive was to be done, were assigned to this duty. On examination of the locomotive "Sacramento" after the explosion, it was found that twenty of the stay-bolts on the right side of the boiler were broken, the fractures being apparently old, and the right side sheet near themud-ring, which was originally five-sixteenths of an inch in thickness, had been channeled, or worn down to one-sixteenth of an inch. The evidence tended to show that the explosion was attributable to these defects, which rendered the boiler incapable of sustaining the pressure directed to be put upon it, and that the defects would have been discovered by the boiler-makers, if they had performed their duty to make thorough inspection of the boiler, with a view to ascertain whether any defects existed. The judge nonsuited the plaintiff, and it must be assumed that the negligence of the boiler-makers, was one of the efficient causes of the accident. The boiler-makers were competent and skilled mechanics, and they had reported to the master-mechanic that the locomotive was "all right," before the intestate and Smith *Page 151 
were directed to set the valve; the intestate and Smith had no notice of the defects in the boiler.
Upon these facts the question arises, whether the company is liable for the death of Murphy, resulting from the negligence, primarily, of the boiler-makers. They, and the intestate, were co-servants of the defendant, and it is the general rule of law that, the master is not responsible to one servant for an injury occasioned by the negligence of a co-servant of the common employer. To this rule there are two welldefined exceptions:first, where the servant, whose negligence caused the injury, was an unfit and incompetent person to be intrusted with the duty to which he was assigned, and the accident resulted from his incompetency and unfitness (Laning v. N.Y. Central RailroadCo., 49 N.Y. 521); second, where the accident resulted from unsafe and imperfect machinery and appliances, furnished for the use of the servant in the master's business. (Laning v. N YCentral Railroad Co., supra; Flike v. Boston  Albany R.R.Co., 53 N.Y. 550; Fuller v. Jewett, 80 id. 46.)
These exceptions, however, are subject to the qualification that the duty imposed upon the master to employ competent servants, and furnish fit and safe machinery, is not absolute, but relative. The master does not guaranty either the competency of the co-servants, or the safety of the machinery and appliances. He undertakes to use due and reasonable care in both respects, and that there shall be no negligence on his part or on the part of any person intrusted by him with the business of employing servants and providing safe machinery, etc. It is plain that the master's liability, if sustained in this case, rests upon the second exception stated, viz.: the negligent furnishing of an unsafe machine for the use of the intestate. The competency of the boiler-makers and machinists employed in repairing the locomotive before it came to the hands of the intestate and Smith, is not questioned. The rules of the shop were comprehensive, and required a full examination by the boiler-makers and machinists, to discover defects. Their negligence is not a ground of action against the master, unless *Page 152 
as between the intestate and the master, it was the master's duty to ascertain before the intestate and Smith were put to setting the valve, that the boiler was safe and would bear the required pressure. We think this case is not within the principle which holds the master responsible for unsafe machinery furnished for the use of the servant. The case of Fuller v. Jewett (80 N.Y. 46) is a distinct authority for the proposition, that if this locomotive had been sent out from the shop, and afterward exploded while in use on the defendant's road, injuring the engineer or other servants of the defendant, the company would have been responsible. The negligence of the boiler-makers in the case supposed, would be regarded as the negligence of the master. The risk of the negligence of the repairers and machinists, would not be considered one of the risks which a servant in whose hands the machine was subsequently placed for use, had assumed. The placing of the locomotive on the road for use would be an assurance that it was fit and safe; and an engineer, or other servant employed on the train, could not be supposed to have known the condition of the locomotive, or whether the men employed to make repairs were competent, or the manner in which the work had been done. In this case Murphy was not, we think, a servant, in whose hands the locomotive was placed by the defendant for use, within the principle of Fuller v. Jewett,
and like cases. The locomotive was sent to the repair-shop in order that it might be made fit for use. The mechanics in the repair-shop, including the intestate, were employed for the purpose of repairing defective locomotives. The intestate and his co-laborers in the shop were engaged in the same department of service, worked under the same control, and in the case in question, the boiler-makers and the other mechanics were employed to effect the same object, viz.: the reparation of the "Sacramento." It is true that the work was done in successive stages, and different parts of the work were intrusted to different persons. The refitting of the valve and its adjustment to the required pressure, were the last things to be done. This work was, however, as necessary in fitting the locomotive for use, as the work *Page 153 
of the boiler-makers or machinists. The intestate had an opportunity to inform himself of the competency of his co-servants in the shop. He doubtless supposed that the boiler-makers had performed their duty; unfortunately they had neglected it. But we think the risk of their negligence was one of the risks he assumed, as incident to his employment in the common service. It would be too close a construction, to hold that the repairs were completed when his work commenced, and that the settng of the valve was an independent and disconnected service in respect to a machine put into his hands by the company for use. This claim of the plaintiff's counsel would make the master responsible to each successive employe engaged on the repairs for any negligence of a co-employe, whose work was prior in point of time, although done in effecting the common purpose in which all were engaged. This would we think be extending the liability of the master further than is warranted by the adjudged cases.
The case is not free from difficulty, but we are of opinion that the nonsuit was properly granted, and the judgment should, therefore, be affirmed.
All concur, except TRACY, J., absent.
Judgment affirmed.